DETAILED ACTION
	The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s amendments to the claims filed on April 29, 2021 have been received and entered. Claims 14 has been amended, while claims 21. 24-26 have been canceled.  Claims 14-20, 22-23 are under consideration. 
Maintained-Objection-Specification
The disclosure is objected to because of the following informalities: In the instant case, specification on page 19, line 13 discloses table 1 and on page 20 discloses figure 6 that are missing from the specification. Appropriate correction in the specification is required.

Withdrawn-Claim Rejections - 35 USC § 112
Claims 14-20, 22-25 and 26 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. Applicant’s amendments to the claims and argument that example 6 shows ssAAV9 is capable to transduce brain vessel and choroid plexus epithelial cells in the brain less efficiently as compared to scAAV9 was found persuasive.  Applicant’s argument that one of skill in the art would conclude that ssAAV9 vectors could delivered to CNS via intra-vascular delivery and gene of interest could be expressed in brain and spinal cord, albeit with a lower efficiency compared to scAAV9 or ssAAV1 was found persuasive. Therefore, previous rejection of the claims are hereby withdrawn. Applicants’ arguments with respect to the withdrawn rejections are thereby rendered moot.

Maintained-Claim Rejections - 35 USC § 103 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 14-16, 18-20, 22 and  23 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Chiorini et al (WO/2005/056807) / Kaspar et al (US Patent application no. 20030118556, dated 06/26/2003),  Wilson (WO/2005/033321, dated 04/14/2005, art of record),  Inagaki et al (Molecular Therapy, 2006, 14 (1), 45-53, art of record) and Bennett (US publication no .
Claim interpretation: Instant rejections are applied to the extent method is directed to delivering ssAAV9 encoding gene of interest across BBB in presence of intact BBB. 
With respect to claims 14, 18-20, 22, 23, Chiorini et al already taught at least a method for delivering to a human subject suffering from  a brain disorder such as Parkinson’s disease, ALS or lysosomal storage diseases, said method comprising administering to said subject recombinant bovine AAV vectors or particles encoding a secretory or non-secretory therapeutic protein (e.g., growth factors, cytokines), wherein the recombinant viral particles can be administered intravenously, and intraperiotenal injection and promoters such as CMV and RSV promoters can be used to express said therapeutic protein (see at least Summary of the Invention; pages 15-17, 50-51, and sections titled “Vector system” and “AAV transcytosis” on pages 53-63).  Chiorini et al also taught specifically the delivery of an exogenous nucleic acid across an epithelial cell barrier using the recombinant AAV particles; wherein the epithelial cells are in blood vessels or brain, and epithelial cells include microvascular endothelial cells and Choroidal plexus epithelial cells (see at least pages 55-57).    Likewise, Kaspar et al teach a method for treating amyotrophic lateral sclerosis, a neuro degenerative disease in a mammal, said method comprising peripherally injecting into said mammal an effective amount of a recombinant AAV vector encoding insulin-like growth factor I (IGF-I) which is a secreted therapeutic protein, wherein the viral vector infects and expresses IGF-1 in spinal motor neuron (see abstract, example 9 and 10 para.105-120), wherein mammal is human (see para 29).  Kaspar et al also teach embraced the potential of improving the qualities of the AAV vector by chemical modification of the AAV virion structure or capsid gene shuffling including  employing to develop AAV strains with new tropism (see para. 39). It is further disclosed that Kaspar et al showed the transduction of spinal cord cells (example 5 and 8). It is noted that Kaspar exemplified delivering nucleic acid encoding IGF-1 intended for treating ALS, a neurodegenerative disease (see example 9 and 10).  Kaspar further teaches the use of a human CMV promoter for expressing a transgene in a recombinant AAV-2 vector (see para. 66 and 129). Likewise, Kaspar/ Chiorini et al differ from claimed invention by not explicitly disclosing use of a pseudotyped AAV9 vector.
However, prior to instant invention, use of pseudotyped AAV 9 or ssAVA9 vector for intravenous infusion was routine and known. For instance, Wilson et al teach a method of peripherally administering a serotype 9 adeno-associated vims (AAV2/9) vector encoding a protein, wherein said protein is administered intramuscularly or intravenously (see example 5, para. 124, 164, 213). Wilson et al further teaches that said AAV vector is a human serotype AAV vector (see para. 2004, table 1). It is further disclosed that the said AAV9 may encode protein including growth factors, cytokine, hormones and enzymes required for treating lysosomal storage disease (see para. 168-171) (limitation of claims 22-26). It is further disclosed that AAVis suspended in a physiologically compatible carrier, that may be administered to a human or non-human mammalian patient (see para. . The effect of said peripheral administration of said vector would inherently allow/ the infection of C3F secretory cells of the brain. With respect to claims 15-16, Wilson et al teach the vector is pseudotyped AAV vector comprising AAV2 derived genome packaged in an AAV9 derived capsid (see para, 211, 233), Regarding claims 18-20, Wilson et al teach that the expression of protein in the vector is controlled by a tissue-specific promoter or ubiquitous promoter (see para. 120-124). The combination of references fails to provide evidence of delivering AAV across BBB in presence of intact BBB. 
Inagaki et al cure the deficiency by reporting that intravascular injection of ds AAV9 resulting in robust infection in brain cells (see figure 4 and table 3). Bennett  teaches a methods for introducing  serotype 9 adeno-associated virus (AAV2/9) vector containing a functional gene into a target ciliated cell to restore proper protein production that is absent or deficient due to a genetic disorder (See para. 60, 78), wherein  cell is a choroid plexus cell (see para. 107).  
Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine the teachings of Kaspar/ Chiorini,  Wilson,  Bennett/ Cearlay  and Inagaki et al to modify the method of gene delivery of a gene of interest across BBB in a human subject as disclosed by Chiorini et al by using a recombinant AAV vector of serotype 9 as disclosed by Wilson/Bennett,  in order to more efficiently deliver transgene at the target tissue of CNS, with a reasonable expectation of success, at the time of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results.  One of ordinary skill in the art would be motivated to do so as prior art recognized that vectors constructed with capsid of hAAV9 exhibited gene transfer efficacies superior to other AAV serotype; and are well suited for use in applications requiring rAAV re administration and repeat gene therapy (supra).  One of skill in the art would have been expected to have a reasonable expectation of success as Cearlay/ Bennett had already provided guidance with respect to more efficiently transducing cells of CNS using ssAAV9 vector (supra), while Inagaki et al provided guidance with respect to ssAAV9 vector crossing intact BBB to transduce cells of CNS. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf). 
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Claims 14 and 17 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chiorini et al (WO 2005/056807; IDS, art of record) / Kaspar et al (US Patent application no. 20030118556, dated 06/26/2003),  and Wilson et al (US 20070036760, dated 2/15/2007, filed on 9/30/2004),  Bennett (US publication no 20100297084, dated 11/25/2010, effective filing date 5/30/2007)/ Cearlay et al (Molecular Therapy (2006) 13, 528-537, art of record), Inagaki et al (Molecular Therapy, 2006, 14 (1), 45-53), as applied above and further in view of Harding (US 20060110364, dated 05/25/2006, art of record).
The teaching of Chiorini / Kaspar and Wilson, Bennett and Inagaki/Cearlay have been described above and relied in same manner here. The combination of references differs from claimed invention by not explicitly disclosing the use of AAV that comprises a replication defective AAV genome.
However, use of replication defective AAV genome for gene delivery was routine and known in prior art. For instance, Harding teaches method of using replication defective AAV of different serotype, wherein rep and cap genes are deleted in whole or part, but retain functional flanking ITR sequences (see para. 87 and 88). 
Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine the teachings of Chiorini / Kaspar,  and Wilson,  Bennett/ Cearlay  and Harding to modify the method of gene delivery of a gene of interest across CNS  in a human subject as disclosed by Chiorini / Kaspar, Wilson,  Bennett by using a replication defective AAV vector, as a matter of design choice, in order to improve the safety of AAV delivery at the target cells of cells of choroid plexus, with a reasonable expectation of success, at the time of the instant invention. Said design choice amounting to combining prior art elements according to known methods to yield predictable results. One of skill in the art would have been expected to have a reasonable expectation of success as Chiorini / Kaspar, Wilson,  Bennett/ Inagaki  had already provided guidance with respect to more efficiently transducing cell using AAV vector (supra), while Harding provided guidance with respect to use of replication defective AAV vector. One of ordinary skill in the art would have combined the teaching of Chiorini /Kaspar, Wilson to KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf). 
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Response to arguments
To the extent that Applicants’ arguments are pertinent to the standing rejections, they are addressed as follows:
Applicant disagrees with the rejection arguing that Choirini et al. described a method of delivering to the epithelial cells an AAV vector comprising an exogenous nucleic acid (p55, 3rd paragraph). It is simply mentioned in Choirini et al. that the epithelial cells can be choroid plexus epithelial cells within a laundry list of all epithelial cells of the body. The AAV vectors specifically mentioned for this method are AAV is AAV4, AAV5, or BAAV. The preferred AAV vector is BAAV. There is no mention whatsoever of AAV9. It is to be noted that all of the results of Choirini et al., including example 4 concerning transcytosis of BAAV vectors, were only obtained from in vitro experiments. Thus, the results of these experiment do not provide any expectation that an AAV9. Applicant argues that all of the results of Choirini et al., including example 4 concerning transcytosis of BAAV vectors, were only obtained from in vitro experiments. Thus, the results of these experiment do not provide any expectation that an AAV9 vector can trancytose the cells lines used in this example, and much less any expectation that AAV9 can cross the blood brain barrier and transduce choroid plexus cells after intravascular injection. Kaspar do not mention of AAV9 nor do they teach an AAV could transduce CP epithelial cells. Wilson et al. fails to provide any evidence of delivering AAV9 by intravenous injection to transduce choroid plexus epithelial cells in presence of intact BBB and expressing and secreting a protein encoded by a transgene. In fact, the Examiner admits that Wilson et al. combined with Choirini et al. and Kaspar et al. “fails to provide evidence of delivering AAV across BBB in presence of intact BBB. Inagaki makes no conclusions regarding AAV9 crossing the blood brain barrier. In fact, Inagaki et al. does not even mention the blood brain barrier. At a high dose 1.8 * 1012 vg/mouse, Inagaki et al. indicates that they “observed a significant number of positive cells in lung, heart, brain, and smooth muscles in  (para. 21 of the declaration). The Examiner has provided no evidence to doubt Dr. Fontaine’s conclusions. Applicants’ arguments have been fully considered, but are not found persuasive.
In response to applicant’s argument that there is no expectation that AAV9 can cross the blood brain barrier and transduce choroid plexus cells after intravascular injection, it is noted that claim recite one active step of intra-vascularly administering to the subject a serotype 9 adeno-same method step as claimed by disclosing intravenously administering a serotype 9 adeno-associated virus (AAV9) vector encoding a protein (see para. 124, 164 of Wilson). It is relevant to note that there is nothing in claim 14 that is specific to the dose, vector type or elements in the vector or route of delivery that distinguishes the claim 14 with the active step disclosed in Wilson. Therefore, the resulting effect of said intravenous administration of said vector AAV9 would implicitly infect cells of the brain. To the extent prior art teaches the same method steps as claimed, it is applicable to the rejection. It is noted that disclosure as discussed supra is sufficient to show that the function as claimed flows naturally from the method step taught in prior art as evidenced from Bennett. Applicant should note that Bennett  teaches a methods for introducing  serotype 9 adeno-associated virus (AAV2/9) vector containing a functional gene into a target ciliated cell to restore proper protein production that is absent or deficient due to a genetic disorder (See para. 60, 78), wherein  cell is a choroid plexus cell (see para. 107).  One of ordinary skill in the art seeking to transduce cells of CNS and having reviewed the teaching of Inagaki et al, Wilson and Bennett/ Cearley would conclude that rAAV9 is capable of crossing BBB even in absence of BBB disruptive agent as evidenced from the teaching of Inagaki et al. 
In response to applicant's argument relying on the declaration (para. 31-33) stating that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant extensively relies (i.e., non-hepatic tissues other than heart, pancreas, and skeletal muscle did not express significant level of transgene product, efficient transduction within the CNS or expression at specific level of transgene) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In the instant case, claims do not require any specific or significantly higher level of transgene expression and/or efficient targeting of any specific cell type.  Further, patentability of a product claim does not require standard required for marketing approval for a biological product. To the extent, prior art of Inagaki teaches of same high dose 1.8*1012 vg/mouse delivered via same route to same subject as claimed and exemplified in the instant application, it must necessarily implicitly produce infection in same cells of the subject. 
It is further noted that applicant in part agree that Ingaki et al teach rAAV9 infection of brain better than rAAAV8  by up to two- to threefold when injected via systemic circulation (see page 48, col. 1, las para.) but assert that this infection does not result in vector transduction. These assertions in Ingaki et al clearly teach that intravascular injection of rAAV9 crosses blood brain barrier in absence of mannitol and infects cells of CNS. It is relevant to point out that Ingaki attributes lack of significant transduction in cells of CNS in-spite of rAAV9 infection to their use of promoter that may not have been active in these tissues (see page 51, col. 2, para. 1). In view of foregoing, Examiner in part would agree with applicants' argument that Inagaki does not characterize the infection as robust, however, it is relevant to point out that no specific level of infection and expression is required by the claim. To the extent, Ingaki teaches positive expression of reporter gene in the tissue of the brain by explicitly teaching the same method as claimed reciting same route of delivery of same virus in same effective amount ( ~1.8 * 1012 vg dose of  ssAAV9) as exemplified in example 6 of the instant application (see 1.0 * 1012 vg of scAAV9) , it is applicable to the rejection.  The declaration and/or argument fails to distinguish the claimed method step from one disclosed in prior art. In the instant case, claims read on the obvious process of intra vascular delivery of ssAAV9 encoding protein  of interest  with the expression and secretion of said protein  is merely directed to the result of intravascular delivery of rAAV9. Examiner in part would agree that the references do not show a specific recognition of that result in specific cell type but its discovery by applicant amounts only to finding a property in the composition (rAAV9 encoding protein) disclosed in. Inagaki and Wilson. Applicant should note the prior art is silent and fails to suggest step of intravascular delivery of ds scAAV9 showing unexpected superior expression in cells of CNS. Should applicant provide evidence of unexpected result or nay other secondary consideration with ssAAV9, instant obviousness rejection may be overcome.
In response to applicants’ argument that Inagaki et al do not adequately characterize the cells involved in transduction, it is noted that Applicants in part agree that Inagaki determines vector tissue transduction 10-13 days post injection, which shows detection of double-stranded vector genome in various tissues, including brain (supra). Therefore, it is clear that from the Inagaki et al that rAAV9 is capable of crossing the blood brain barrier without need for a blood intraparenchymal injections resulting in transduction of various cell type of CNS (Dayton et al Expert Opinion Biol Ther, 2012, 757-766, cited as evidence without relying on rejection). Cearley et al (Molecular Therapy, 2006, 13(3), 528-536,) further provide evidence that AAV9 is capable of infecting cells of brain including neuron (Abstract, table 2). Thus, it is apparent that once AAV9 is in CNS it is capable of infecting cells of CNS including glial cell, motor neuron and epithelial cells of CNS depending on virus dosage.
In response to applicant’s argument that lack of description of the positive cells in brain tissue  and southern blot done on whole tissue evaluates the totality of cells within tissue (see para. 17, 19-20 of the declaration), it should be note that claims generically recite one active step. It is emphasized that claims are not directed to therapeutic effect (see enablement rejection in office action mailed on 10/19/2020), therefore, the novelty of instantly claimed invention appears to be method of expressing and secreting a gene of interest by intra-vascularly administering an effective amount of a single- stranded adeno-associated virus (AAV) vector comprising an AAV9 capsid and a single- stranded genome comprising said transgene. The active step of the claimed method is explicitly disclosed in Wilson and Ingaki.  In fact example 6 of the instant application also discloses same route and dose of ssAAV9 (1.0 * 1012 vg) showing less efficient transduction of cells in CNS similar to one disclosed in Ingaki. Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected." In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Presence of a property not possessed by the prior art is evidence of nonobviousness. In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (MPEP716.02).
Applicant should note that Cearlay et al provide evidence that AAV9 is capable of infecting cells of CNS including cells of cortex and  spinal cord region (see table 2, page 529, col. 2, last para.). In view of foregoing, it is apparent that once AAV9 cross BBB and reaches to CNS it infects cells of cortex and spinal cord region (see Cearlay). Additionally, prior art further establishes the fact that various serotype of AAV including AAV9 are capable of infecting and expressing protein of interest in the cells of CNS including cells of CSF such as choroid plexus cells (see Bennett). Applicant should further note that obviousness does not require In re O’Farrell, 7 USPQ2d 1673 (CAFC 1988). Wilson et al provide explicit motivation to use vectors constructed with capsid of hAAV9 that shows superior gene transfer efficacies as compared to other serotype (para. 9, 63, 76), To the extent, prior art provide motivation to use AAV9 for infecting cells of CNS, it is applicable to the rejection. Applicants' selective reading of Inagaki et al ignores the teachings of the reference of Wilson, Bennett Cearlay. There is no requirement for Inagaki et al to teach that which is clearly taught by Wilson and Bennett /Cearlay. A person of skill in the art would be motivated to use AAV9 as prior art recognized that vectors constructed with capsid of hAAV9 exhibited gene transfer efficacies superior to other AAV serotype; and are well suited for use in applications requiring rAAV re administration and repeat gene therapy without need for BBB disruptive agent, with a reasonable expectation of success.
Therefore, in view of the fact patterns of the instant case, and the ground of rejection outlined by the examiner, applicants’ arguments are not compelling and do not overcome the rejection of record.
Examiner’s note: Should applicant point out any difference between the active method step and/or rAAV recited in the base claim of instant application from one disclosed in prior art of Wilson and Ingaki, instant rejection may be overcome pending further consideration. 
Applicant’s representative is requested to contact Examiner to resolve the pending issues to put instant application in condition for allowance.

Withdrawn-Double Patenting
Claims 14-20, 22-26 were provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3-4, 5-7, 10, 12, 17 of copending Application No. 15182964 and further in view of Wilson (WO/2005/033321, dated 04/14/2005). The rejection is withdrawn as ‘964 is no long pending and has bene abandoned. Therefore, the previous rejection is rendered moot and hereby withdrawn.
Conclusion
No claims allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306.  The examiner can normally be reached on Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANOOP K SINGH/            Primary Examiner, Art Unit 1632